•judge Robertson
delivered the opinion of the Court.
Ditto sued B. Helm, J. B. Helm and Shackleford for a breach of the following warranty in their covenant to him, on the sale of a negro girl, named Emily; “the said Helms and Shackleford, do forever warrant and defend the title of said negro, from all persons whatever, claiming, orto claim her, and likewise, slate that we have sold her to said Ditto, as a sound and healthy negro.”
The breach was the unsoundness of the negro.
The defendants demurred to the declaration, and the court sustained the demurrer. If there is a warranty of soundness, the declaration is good. Hence, whether the covenant contains such a warranty or not, is the only question.
We think it does. No drescribed form of words is'necessary to constitute a warranty. Any words are sufficient, which will shew that it was the inten-lion of the parties, that there should be a warranty, The words, used in this covenant, convey that idea to our minds very clearly.
It is evident that the sellers agreed that Emily was sound. .Their language amounts to more than a sim*. pie affirmation. It means that Ditto bought the negro on their guarranty of soundness. They sold her as a sound n'egro. What does this mean, but that if she were unsound, they were to be responsible?
Therefore, the judgment is reversed, and the cause remanded, for further proceedings consistent with this opinion.